Name: Commission Regulation (EC) No 2364/95 of 9 October 1995 fixing the prices and rates of the aid for preventive distillation referred to in Article 38 of Regulation (EEC) No 822/87 in Austria for the 1995/96 wine year
 Type: Regulation
 Subject Matter: food technology;  prices;  cooperation policy;  Europe;  beverages and sugar;  trade policy
 Date Published: nan

 10 . 10 . 95 EN Official Journal of the European Communities No L 241 /15 COMMISSION REGULATION (EC) No 2364/95 of 9 October 1995 fixing the prices and rates of the aid for preventive distillation referred to in Article 38 of Regulation (EEC) No 822/87 in Austria for the 1995/96 wine year will rule out any discriminatory treatment in the event that there is no compulsory distillation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland and Sweden , and in particular Article 149 ( 1 ) thereof, Whereas Council Regulation .(EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1544/95 (2), lays down the basic rules for the management of the market in that sector ; whereas, in particular, Article 1 (6) thereof lays down that the wine year lasts from 1 September to 31 August ; Whereas, by virtue of the abovementioned Act of Acces ­ sion, the common organization of the market in wine has applied in Austria since the moment of accession ; whereas, however, the Commission, by Regulation (EC) No 1834/95 of 26 July 1995 on transitional measures applicable in Austria in the wine-growing sector f) ; fixed the specific market management measures for the 1995/96 wine year, in particular concerning exemptions from the distillation measures referred to in Articles 35 and 39 of Regulation (EEC) No 822/87 ; whereas that Regulation provides that, for preventive distillation, the Commission must, in establishing the quantities of wine concerned, the prices and aids in Austria, take account of the impact of that exemption on producers' incomes in that Member State ; Whereas it is currently impossible to know whether compulsory distillation will take place ; whereas, therefore , the prices should be fixed at 80 % of the amounts provided for in Annex III of Commission Regulation (EC) No 1848/95 (4), the aids should also be adjusted and at the same time a mechanism should be provided for which Article 1 By derogation from Regulation (EC) No 1848/95, the prices and aids relating to the distillation provided for in Article 38 of Regulation (EEC) No 822/87 for Austria for the 1995/96 wine year shall be those included in the Annex hereto. However, if there is no compulsory distillation for the 1995/96 wine year :  the intervention agency shall pay to the distiller before 30 April 1996 the difference between the Community aids and the aids for Austria for the quan ­ tities delivered,  the distiller shall pay to the producer the difference between the Community prices and the prices for Austria for the quantities delivered and before the above date. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p. 1 . 0 OJ No L 148 , 30 . 6. 1995, p. 31 . h) OJ No L 175, 27. 7. 1995, p. 57 . (*) OJ No L 177, 28 . 7. 1995, p. 35. No L 241 /16 EN Official Journal of the European Communities 10 . 10 . 95 ANNEX DISTILLATION AS PROVIDED FOR IN ARTICLE 38 OF REGULATION (EEC) No 822/87 1995/96 WINE YEAR (ECU/% vol/hl) 1 . Buying-in price to be paid to the producer by the distiller :  type A I, R I and R II (  ) 1,990  type A II 4,308  type A III 4,917  type R III 3,082 2. Aid : (a) for distillation : 1 , neutral spirits :  type A I, R I and R II 1,387  type A II 3,741  type A III 4,374  type R III 2,502 2, spirits distilled from wine and raw spirits :  type A I, R I and R II 1,254  type All 3,608  type A III 4,241  type R III 2,370 (b) for the fortification of wine for distillation :  type A I, R I and R II 1,218  type A II 3,536  type A III 4,144  type R III 2,309 (') And table wine in a close economic relationship with these types of table wine , or wines suitable for yielding table wine.